     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 1 of 28




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION


 MISSISSIPPI IMMIGRANTS RIGHTS
 ALLIANCE and LEAGUE OF WOMEN
 VOTERS OF MISSISSIPPI,
                                                        Civil Action No. 3:19-cv-831-CWR-FKB
        Plaintiffs,

        v.

  MICHAEL WATSON, in his official
  capacity as Secretary of State of the State of
  Mississippi; KEN ADCOCK, in his official
  capacity as the Leake County Circuit Clerk;
  CONCETTA BROOKS, in her official capacity
  as Jones County Circuit Clerk; RANDY
  CARNEY, in his official capacity as the Jackson
  County Circuit Clerk; REBECCA GRAY, in her
  official capacity as Scott County Circuit Clerk;
  CONNIE LADNER, in her official capacity as
  Harrison County Circuit Clerk; and ZACK
  WALLACE, in his official capacity as Hinds
  County Circuit Clerk.

        Defendants.




                               FIRST AMENDED COMPLAINT


                                        INTRODUCTION

       1.      This is an action brought under 42 U.S.C. § 1983 against Michael Watson, in his

official capacity as the Secretary of State of the State of Mississippi (the “Secretary”) and the

circuit clerks of Harrison, Hinds, Jackson, Jones, Leake, and Scott Counties, all in their official

capacities.

       2.      Section 1 of the Fourteenth Amendment provides:

                                                  1
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 2 of 28




       All persons born or naturalized in the United States, and subject to the jurisdiction
       thereof, are citizens of the United States and of the state wherein they reside. No
       state shall make or enforce any law which shall abridge the privileges or immunities
       of citizens of the United States; nor shall any state deprive any person of life,
       liberty, or property, without due process of law; nor deny to any person within its
       jurisdiction the equal protection of the laws.

U.S. Const. amend. XIV, § 1.

       3.      Mississippi Code Ann. § 23-15-15 imposes a documentary proof-of-citizenship

voter registration requirement on naturalized citizens, but not on anyone else. The statute

provides:

       It shall be the duty of any person who has acquired citizenship by order or decree
       of naturalization and who is otherwise qualified to register and vote under the laws
       of the State of Mississippi to present or exhibit to the registrar of the county of his
       or her residence, at or before the time he or she may offer to register, a certified
       copy of the final order or decree of naturalization, or a certificate of naturalization
       or duplicate thereof, or a certified copy of such certificate of naturalization or
       duplicate; otherwise he or she shall not be allowed to register or to vote.

Miss. Code Ann. § 23-15-15.

      4.       On its face, § 23-15-15 treats naturalized citizens — who are overwhelmingly

foreign-born immigrants — differently from U.S.-born citizens for purposes of voter registration.

That is unconstitutional. The Fourteenth Amendment’s Equal Protection Clause itself draws no

distinction between citizens born or naturalized in the United States. In the eyes of the

Constitution, they are one and the same.

      5.       Naturalized citizens are American citizens in every sense of the term, and they

must be treated as such. Naturalized citizens demonstrate their commitment to the United States,

and the guiding principles upon which it was founded, by completing a lengthy naturalization

process, being a permanent legal resident of the United States for at least five years, completing

an interview, and passing tests involving speaking, reading, and writing in English and a test on

U.S. history and government. They have satisfactorily demonstrated “an attachment to the

                                                  2
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 3 of 28




principles and ideals of the U.S. Constitution.” See Naturalization Information, Dep’t of

Homeland Security, available at https://www.uscis.gov/citizenship/educators/naturalization-

information. They have the right to vote in local, state, and federal elections — a right which

§ 23-15-15 intends to, and does, violate.

      6.       This is not the only potential roadblock to naturalized citizens who might seek to

register to vote in Mississippi. Pursuant to Miss. Code Ann. § 23-15-47(2)(b) and under the

Secretary’s current administrative policy, as implemented by Defendants and other Mississippi

circuit clerks, voter registration applications submitted by eligible voters are not added to the list

of persons eligible to vote if records maintained by the Mississippi Department of Public Safety

(“DPS”) indicate that the applicant is a non-citizen. When a local circuit clerk or other official

enters a voter registration, the Statewide Elections Management System (“SEMS”) requires voter

verification by clicking on a “Verify DPS” button, which attempts to match the applicant to DPS

data (hereinafter, the system is referred to as “Verify DPS”). If the DPS records suggest that the

voter is not a citizen, the applicant cannot cast a ballot unless they present proof of citizenship

within 25 days. If they do not, election officials reject the voter registration application.

      7.       Section 23-15-15’s differential treatment of naturalized citizens and the

implementation of the Verify DPS database matching protocol is burdensome on persons of color

and naturalized citizens, discourages them from registering to vote and voting, and in many cases

forecloses them from registering to vote and voting. This differential treatment and

discriminatory impact violate the Fourteenth Amendment and long-standing U.S. Supreme Court

jurisprudence, which recognizes that “[c]itizenship obtained through naturalization is not a

second-class citizenship.” United States v. Knauer, 328 U.S. 654, 658 (1946). As former Justice

Louis Brandeis once remarked, “the only title in our democracy superior to that of President is

the title of citizen.” U.S. Citizenship & Immigration Servs., The Citizen’s Almanac 2 (2014),
                                                   3
      Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 4 of 28




available at http://tinyurl.com/qfesah6, and further unconstitutionally burdens the right-to-vote

of all citizens, particularly naturalized citizens and citizens of color.

       8.       No state in the United States other than Mississippi subjects naturalized citizens to

a higher proof-of-citizenship requirement for voter registration than U.S.-born citizens. The time

has come for the State of Mississippi to stop doing so.

       9.       Plaintiffs respectfully seek a judicial declaration that § 23-15-15 is

unconstitutional because it discriminates against naturalized citizens by singling them out for

differential treatment in violation of the Fourteenth Amendment’s Equal Protection Clause.

       10.      Plaintiffs also respectfully seek a judicial determination that Mississippi’s use of

the Verify DPS database matching protocol to systematically deny voter registration

opportunities to voter registration applicants who do not respond to a letter within 25 days

unconstitutionally burdens the fundamental right to vote.

       11.      Plaintiffs also respectfully request that the Court grant and issue a permanent

injunction (1) prohibiting the enforcement of § 23-15-15’s proof-of-citizenship requirement and

placing Mississippi’s naturalized citizens on equal footing with the State’s other voter-

registration applicants; (2) requiring the Secretary, Mississippi’s chief election official, to take

affirmative steps to educate local election officials and the general public about the changed

registration requirements; and (3) discontinuing the systematic rejection of voter registration

applications due to a failure to present proof of citizenship within 25 days of receiving notice

that the applicant has been flagged by the Verify DPS database matching protocol.

                                  JURISDICTION AND VENUE

        12.     This action arises under the First and Fourteenth Amendments to the United

States Constitution and 42 U.S.C. § 1983.



                                                    4
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 5 of 28




       13.     The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 (federal question jurisdiction) and 28 U.S.C. § 1343 (jurisdiction over civil rights

actions).

       14.     The Court has authority to grant both declaratory and injunctive relief pursuant to

28 U.S.C. § 2201 (authority to grant declaratory relief) and 28 U.S.C. § 2202 (authority to grant

relief ancillary to declaratory judgment), in addition to its inherent equitable powers.

       15.     The Court has personal jurisdiction over the Secretary, whose principal office is

located in Jackson, Mississippi.

       16.     The Court has personal jurisdiction over Harrison, Hinds, Jackson, Jones, Leake,

and Scott Counties.

       17.     Venue lies in the Southern District of Mississippi pursuant to 28 U.S.C. § 1391(b)

because the Secretary and Harrison, Hinds, Jackson, Jones, Leake, and Scott Counties are

residents of Mississippi, and a substantial part of the events or omissions giving rise to Plaintiffs’

claims occurred and will occur in this judicial district.

                                           PLAINTIFFS

       18.     Plaintiff Mississippi Immigrants Rights Alliance (“MIRA”) is a nonpartisan,

interracial, nonprofit membership organization headquartered in Jackson, Mississippi. MIRA

was founded in 2000 in response to the needs of the rapidly growing immigrant population in

Mississippi. MIRA’s mission involves using advocacy, education, organizing, and legal services

to expand and protect the rights of immigrants and their families in Mississippi. MIRA currently

has approximately 1,000 members, many of whom are naturalized citizens. In furtherance of its

mission, MIRA provides a range of services that help new Mississippians navigate the

naturalization process and become American citizens. MIRA staff help many naturalized

citizens and U.S.-born family members of immigrants, some of whom are limited in their
                                                   5
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 6 of 28




English proficiency, to register to vote. Indeed, MIRA participates in a program that has assisted

with registering innumerable citizens to vote and also has engaged in mobilizing new voters to

participate in elections. (See Exhibit A.)

       19.     Plaintiff League of Women Voters of Mississippi (“LWVMS”) is a Mississippi

non-profit corporation headquartered in Jackson, Mississippi. LWVMS is an affiliate of the

League of Women Voters of the United States and are both “nonpartisan, multipurpose

organizations of women and men that encourages the informed and active participation of

citizens in government and influences policy through education and advocacy.” See League of

Women Voters of Mississippi, “Mississippi,” https://my.lwv.org/mississippi. Plaintiff

LWVMS’s mission includes empowering voters, defending democracy and envisioning a

democracy where every person has the desire, the right, the knowledge and the confidence to

participate. Plaintiff LWVMS registers eligible individuals to vote across Mississippi, including

at naturalization ceremonies, where LWVMS members offer new citizens their first opportunity

to register to vote. Plaintiff LWVMS has diverted resources from mission activities to address

§ 23-15-15’s proof-of-citizenship requirement and the Verify DPS database matching protocol,

including by changing their voter registration practices at naturalization ceremonies in light of

the proof of citizenship requirement and reaching out to county circuit clerks to develop best

practices. Plaintiff LWVMS has also diverted resources from mission activities by engaging in

voter education efforts to make naturalized citizens aware of the proof of citizenship requirement

and the computerized DPS database matching process and encourage them to take steps to check

and, if necessary, protect their voter registration status, for example by updating their driver’s

license information so they are not inaccurately flagged as potential non-citizens by the

automated process. Defendants’ actions have frustrated and will continue to frustrate Plaintiff

LWVMS’s mission.
                                                  6
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 7 of 28




                                          DEFENDANTS

       20.     Defendant Michael Watson is Mississippi’s Secretary of State, and is being sued

herein in his official capacity. The Secretary leads the Elections Division of the Secretary of

State’s office, and in that capacity, is responsible for, among other things, ensuring that

Mississippians’ voices are heard throughout the election process, training election officials, and

assisting local election officials in carrying out their election-related duties and responsibilities.

See Mississippi Secretary of State, “Elections & Voting,” http://www.sos.ms.gov/Elections-

Voting/Pages/default.aspx.

       21.     The Secretary of State is Mississippi’s chief election officer for the purposes of

the National Voter Registration Act of 1993. Miss. Code Ann. § 23-15-211.1.

       22.     The Mississippi Secretary of State is responsible for implementing and

maintaining Mississippi’s voter registration database, the Statewide Elections Management

System. That database contains the official list of all voters eligible to vote in Mississippi

elections. Miss. Code Ann. §§ 23-15-165(1), 23-15-11. The Secretary of State is empowered to

adopt rules and regulations necessary to administer the Statewide Elections Management

System. Id. § 23-15-165(4).

       23.     The Mississippi Secretary of State’s office created the State’s mail-in registration

form and is responsible for furnishing it to county circuit clerks and municipal registrars, driver’s

license offices, and other agencies. Miss. Code Ann. §§ 23-15-47(3)-(4). Under Mississippi

Code § 25-33-33, the Secretary may prescribe forms and establish fees for services not otherwise

provided by law. The Secretary also has authority to promulgate regulations under the

Mississippi Administrative Procedures Act. Miss. Code Ann. §§ 25-43-1.101 et. seq.

       24.     The Secretary also is charged with reviewing the Mississippi Election Code “for

potential updates and revisions” to present to the State Legislature for consideration. In 2016,
                                                   7
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 8 of 28




the Secretary formed the Election Code Study Group, comprised of legislators, circuit clerks, and

election commissioners (among others) “to discuss current State election laws and determine

which revisions or updates would promote security of the ballot, efficiency of the election

system and transparency.” Mississippi Secretary of State, “2016 Election Law Reform

Committee,” https://bit.ly/2rQ47mJ. Despite the ability to do so, the Secretary has not proposed

a change to Mississippi Code § 23-15-15.

       25.     Defendant Ken Adcock is the Leake County Circuit Clerk, and is being sued

herein in his official capacity. Circuit clerks in Mississippi, including Mr. Adcock, are charged

with implementing § 23-15-15’s proof-of-citizenship requirement and the Verify DPS database

matching protocol.

       26.     Defendant Concetta Brooks is the Jones County Circuit Clerk, and is being sued

herein in her official capacity. Circuit clerks in Mississippi, including Ms. Brooks, are charged

with implementing § 23-15-15’s proof-of-citizenship requirement and the Verify DPS database

matching protocol.

       27.     Defendant Randy Carney is the Jackson County Circuit Clerk, and is being sued

herein in his official capacity. Circuit clerks in Mississippi, including Mr. Carney, are charged

with implementing § 23-15-15’s proof-of-citizenship requirement and the Verify DPS database

matching protocol.

       28.     Defendant Rebecca Gray is the Scott County Circuit Clerk, and is being sued

herein in her official capacity. Circuit clerks in Mississippi, including Ms. Gray, are charged

with implementing § 23-15-15’s proof-of-citizenship requirement and the Verify DPS database

matching protocol.

       29.     Defendant Connie Ladner is the Harrison County Circuit Clerk, and is being sued

herein in her official capacity. Circuit clerks in Mississippi, including Ms. Ladner, are charged
                                                 8
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 9 of 28




with implementing § 23-15-15’s proof-of-citizenship requirement and the Verify DPS database

matching protocol.

       30.     Defendant Zack Wallace is the Hinds County Circuit Clerk, and is being sued

herein in his official capacity. Circuit clerks in Mississippi, including Mr. Wallace, are charged

with implementing § 23-15-15’s proof-of-citizenship requirement and the Verify DPS database

matching protocol.

                                  FACTUAL ALLEGATIONS

                                Requirements of Mississippi Law

       31.     Only United States citizens may legally register to vote in the State of Mississippi.

Miss. Code Ann. §§ 23-15-11, 23-15-21.

       32.     First-time Mississippi registrants can mail voter registration applications to their

respective county circuit clerks, or register in person at certain government agencies. Miss. Code

Ann. § 23-15-47; 1-10 Miss. Code R. § 7.1.

       33.     Mississippi law requires that all voter registration applicants affirm under penalty

of perjury that they are citizens of the United States. See, e.g., Mississippi Mail-In Voter

Registration Application, available at http://www.sos.ms.gov/Elections-Voting/Documents/

Voter_Registration.pdf.

       34.     Mississippi voter registration applicants must provide a Mississippi driver’s

license or the last four digits of their social security number. 1-10 Miss. Code R. Exhibit E at 24.

Applicants who cannot do so must produce a copy of a current and valid photo ID or a copy of a

current utility bill, bank statement, government check, paycheck, or other government document

showing their name and current address. 1-10 Miss. Code R. Exhibit D at 21.

       35.     The foregoing requirements apply equally to both U.S.-born and naturalized

citizens. But Mississippi’s naturalized citizens are subject to an additional registration
                                                  9
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 10 of 28




requirement: they must present “a certified copy of the final order or decree of naturalization, or

a certificate of naturalization or duplicate thereof, or a certified copy of such certificate of

naturalization or duplicate; otherwise [they] shall not be allowed to register or to vote.” Miss.

Code Ann. § 23-15-15. In other words, under § 23-15-15, naturalized citizens are not permitted

to show, for example, a United States passport as proof of their citizenship.

       36.     If a U.S. born citizen does not have a driver’s license or any other documentation,

he or she can register to vote by providing the last four digits of his or her social security

number. Naturalized citizens do not have this option and must present their naturalization

paperwork.

       37.     Under the Mississippi Attorney General’s interpretation of § 23-15-15, applicants

must present the enumerated documentation to the appropriate circuit clerk or any deputy county

registrar or municipal clerk that has the authority to process voter registration applications. Op.

Miss. Att’y Gen., Aug. 25, 1989, 1989 WL 503394.

       38.     Mississippi’s documentary proof of citizenship statute, § 23-15-15, is currently

being implemented and applied to naturalized citizens in the State of Mississippi.

       39.     The Mississippi Secretary of State’s office confirmed in writing in December

2018 that “an applicant is not required to offer evidence of U.S. citizenship unless an applicant is

a naturalized citizen. A naturalized citizen is required by statute (Mississippi Code Annotated

§ 23-15-15) to provide proof or evidence of naturalization to the local Circuit Clerk at the time of

registration.” (See Exhibit B, Letter from Anna Moak, Sr. Counsel, Miss. Sec’y of State’s

Office, Dec. 26, 2018, at 2.)

       40.     Mississippi’s documentary proof-of-citizenship requirement for naturalized

citizens has existed since at least 1924, when the State Legislature enacted Chapter 154, and was

not subject to Section 5 preclearance under the Voting Rights Act. Under Section 5, covered
                                                   10
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 11 of 28




jurisdictions cannot enact voting-related changes with a discriminatory purpose or implement

voting-related changes that have a retrogressive effect on the ability of minority voters to

participate in the political process (as determined by the Department of Justice, the United States

District Court for the District of Columbia, or an appellate court). See 52 U.S.C. § 10304.

        41.     Counsel for the State of Mississippi confirmed that the documentary proof-of-

citizenship requirement was not subject to Section 5 preclearance in a submission of a separate

omnibus election bill to the U.S. Department of Justice in 1986. (See Exhibit C.)

        42.     Mississippi has other procedures in place to promote the integrity of the electoral

process. All registered voters in Mississippi, including naturalized citizens who have already

provided proof of citizenship when registering, also must provide photo identification to cast a

ballot in person at a polling place. H.B. 921, 2012 Miss. Leg., Reg. Sess.

        43.     The Mississippi driver’s licenses issued to non-citizens who are legally in the

United States are stamped “Non-US Citizen Driver License.” See Arielle Dreher, Mississippi

Outs Legal Immigrants on Drivers’ Licenses, Jackson Free Press, Apr. 4, 2018, available at

http://www.jacksonfreepress.com/news/2018/apr/04/mississippi-outs-legal-immigrants-licenses/.

Naturalized citizens’ driver’s licenses do not contain this language. Considering that non-

citizens who are not eligible to vote possess driver’s licenses clearly stamped “Non-US Citizen

Driver License,” there is no basis for prohibiting naturalized citizens from using their driver’s

license to register to vote.

                          The Verify DPS Database Matching Protocol

        44.     Miss. Code Ann. § 23-15-47(2)(b) provides that “[u]pon receipt of a mail-in

application, the county registrar shall stamp the application with the date of receipt, and shall verify

the application either by matching the applicant's Mississippi driver's license number through the



                                                   11
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 12 of 28




Mississippi Department of Public Safety or by matching the applicant's social security number

through the American Association of Motor Vehicle Administrators.”

       45.     Mississippi law further provides that if “the county registrar is unable to verify the

application pursuant to subsection (2)(b)” (i.e., the matching process), the application “shall be

rejected.” Miss. Code Ann. § 23-15-47(2)(d)(iv).

       46.     In doing so, Mississippi goes beyond the list maintenance requirements of the Help

America Vote Act of 2002 to disenfranchise eligible voters using strict database matching criteria.

       47.     The Mississippi Secretary of State described the Verify DPS database matching

protocol in his July 1, 2020 response to Plaintiff’s First Set of Interrogatories and Requests for

Production of Documents.

       48.     When a local circuit clerk or other local official enters a voter registration, SEMS

requires a verification by clicking on the ‘Verify DPS’ button which attempts to match DPS

information to the applicant. The system presents potential match information for the local

registrar to accept, which includes driver’s license numbers, last four digits of a social security

number, date of birth, and potential different name variations (First, Middle, Last, Maiden), along

with the U.S. citizenship ‘Yes’ or ‘No’ flag. If that information is determined to be a match, the

local registrar must accept the match for the system to input that information.

       49.     If the DPS verification process indicates an applicant may not be a U.S. citizen, the

local registrar can accept the match. Taking that step will populate the “U.S. Citizen” field as the

applicant as not being a U.S. citizen, and the application is rejected.

       50.     The local election official has the option to manually mark the ‘U.S. Citizen’ flag

as ‘Yes’ or ‘No.’ If the local registrar marks the ‘U.S. Citizen’ field as ‘No,’ the application is

rejected.



                                                  12
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 13 of 28




       51.     Once the application is rejected, the local registrar must notify the applicant of that

fact and provide the specific reason for rejection.

       52.     The registrar also has the option of designating the applicant’s voter registration

status as “pending” instead of rejecting the voter registration application outright. If the registrar

places the applicant in pending status, the registrar sends the applicant a letter requesting additional

information. If the applicant is placed in pending status because the Verify DPS database matching

protocol indicates the voter is potentially a non-citizen, the voter must present proof of citizenship.

       53.     If the proof of citizenship is not provided in a set amount of time – usually 25 days

– the application is then rejected.      The rejected application is sent to the county election

commission for automatic review.

       54.     At this stage, the local registrar must send a letter to the applicant stating the next

meeting of the county election commissioners, at which time the applicant may present evidence

as to why the applicant should be registered to vote.

       55.     Counties around the state are implementing the Verify DPS database matching

protocol. In response to subpoenas, the circuit clerks from Harrison, Hinds, Jackson, Jones, Leake,

and Scott Counties have identified lists of applicants whose voter registration applications were

rejected as a result of being identified as a potential non-citizen by the Verify DPS database

matching protocol.

       56.     The Verify DPS database matching protocol is inaccurate with respect to identify

potential non-citizens and therefore places an undue burden on eligible voters and, in particular,

naturalized citizens and citizens of color. The “match” process is invariably plagued with errors,

such as data entry mistakes, typos, misreading of imperfect handwriting by elections officials and

computer glitches within the State’s registration system.



                                                   13
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 14 of 28




       57.      The most common problem is that the citizenship information contained in the DPS

database is often outdated and inaccurate with respect to naturalized citizens.

       58.      Non-citizens (e.g., green card holders) are permitted to own driver’s licenses in

Mississippi. When they obtain U.S. citizenship, they often do not update their driver’s license

information. If the DPS citizenship data has not been updated by the time the applicant attempts

to register to vote, the applicant is incorrectly flagged as a non-citizen by the database matching

process and their application will be flagged for rejection.

       59.      For this reason, naturalized citizens that LWVMS registers to vote at a

naturalization ceremony are rejected if those individuals obtained a driver’s license before

becoming a U.S. citizen and did not update their driver’s license information with DPS shortly

thereafter.

      60.       According to the Secretary, rejected voter applicants must be given notice of the

reason for the rejection.     Assuming it even reaches the applicant, the notice kickstarts a

burdensome process for these (oft-eligible) voters. The notices require “additional information”

to be provided in a short window of time—25 days—and the applicant must provide such

information at a meeting of the county election commissioners.

       Impact and Burden on Mississippi’s Naturalized Citizens and Voters of Color

       61.      Section 23-15-15 discriminates against naturalized citizens by denying them the

right to register to vote if they do not present their naturalization certificate or a certified copy

thereof. Only naturalized citizens must carry with them documentary proof of their citizenship

— in the form of naturalization certificates — to guarantee the opportunity to register to vote.

       62.      Further, the statute discriminates against naturalized citizens who might not have

ready access to their naturalization certificates, particularly those individuals whose certificates

have been stolen or misplaced and lack the financial means to pay the $555 filing fee to obtain
                                                   14
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 15 of 28




replacement copies. The statute also burdens voters who do not have a “copy of the original

document” to submit in connection with an application for a replacement certificate. See U.S.

Citizenship and Immigration Services, “N-565, Application for Replacement

Naturalization/Citizenship Document,” available at https://www.uscis.gov/n-565.

       63.      Obtaining a replacement naturalization certificate from the U.S. Department of

Homeland Security is a lengthy process, frequently taking more than six months or even more

than a year to complete. Replacing a naturalization certificate can result in applicants being

required to respond to a request from the United States Citizenship and Immigration Services

(“USCIS”) to appear for an interview or to provide additional evidence in writing. See U.S.

Citizenship and Immigration Services, “Replace My Naturalization Certificate or Certificate of

Citizenship,” available at https://my.uscis.gov/exploremyoptions/lost_stolen_certificate.

       64.      Section 23-15-15 also discriminates against naturalized citizens who may not

have ready access to transportation or the ability to take time off work in order to comply with

the proof of citizenship requirement. Native-born citizens have several options for how to

register to vote — in person at the circuit clerk’s office; municipal clerk’s office; or any state or

federal agency offering government services, such as the Department of Human Services; at the

Mississippi Department of Public Safety when obtaining a driver’s license or identification card;

or simply by mailing in the voter registration application. Section 23-15-15, however, requires

that naturalized citizens “present or exhibit” their naturalization certificate to the local circuit

clerk — and not to anyone else — to register to vote.

       65.      The documentary proof-of-citizenship requirement classifies thousands of

Mississippi’s naturalized citizens and designates them for unequal treatment. Naturalized

citizens of Mississippi who no longer have copies of their naturalization certificates because their

original certificates were lost, destroyed, damaged, or stolen, and who lack the means of
                                                   15
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 16 of 28




obtaining replacement copies, may be denied the ability to register and, ultimately, their right to

vote as a result of the documentary proof-of-citizenship requirement. Naturalized citizens

seeking to register to vote whose naturalization certificates are lost, stolen, damaged, or

destroyed within months before an election may not be able to obtain a replacement certificate in

time to vote or to have their provisional ballots counted.

        66.     The problem created by § 23-15-15 is made more pronounced because of

Mississippi’s practices at naturalization ceremonies. According to USCIS, “All newly

naturalized citizens must be given the opportunity to register at the end of the administrative

naturalization ceremony when the new citizen is then eligible to register to vote.” 12 USCIS-PM

J.5(F)(1). USCIS’s preference is for state or local election officials to provide voter registration

services at the ceremony. Id. If that is not possible, USCIS’s next stated preference is for a non-

governmental organization that conducts voter registration to provide such services at the

ceremony. Id. In the absence of these options, USCIS’s policy is to provide voter registration

applications to all new citizens. Id.; 12 USCIS-PM J.5(J)(1) (“USCIS is responsible for . . .

[e]nsuring that voter registration applications are offered to new citizens at the end of the

ceremony.”).

        67.     In many states, such as Texas, Florida, and Georgia, voter registration

opportunities are generally available at naturalization ceremonies for new citizens and their

families. Voter registration groups, in coordination with state election officials and law

enforcement authorities, bring applications and other necessary materials to naturalization

ceremonies and conduct registration drives for new citizens and other individuals who wish to

register to vote.

        68.     In Mississippi, however, voter registration opportunities are not available at

naturalization ceremonies as frequently as they are in other states. Despite the federal
                                                  16
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 17 of 28




government’s express goal of providing voter registration opportunities at naturalization

ceremonies, LWVMS is one of few groups that attends the naturalization ceremonies and

registers new voters.

       69.     Applicants who are registered by LWVMS at naturalization ceremonies are at risk

of having their applications getting held up or rejected due to the Verify DPS database matching

protocol. These applicants face rejection unless they jump through burdensome and confusing

administrative hoops.

       70.     According to the 2013-2017 American Community Survey, there are

approximately 26,424 naturalized citizens in Mississippi.

       71.     Mississippi’s naturalized citizen population has increased by more than 50 percent

between 2000 (roughly 16,098 per the 2000 decennial census) and 2015 (approximately 26,424

per the 2013-2017 American Community Survey).

       72.     Mississippi’s naturalized citizen population is predominantly non-white. Of the

approximately 26,424 naturalized citizens in Mississippi, about 11,989 (45.3%) were born in

Asia, 8,063 (30.5%) were born in Latin America, 4,193 (15.8%) were born in Europe, and 1,507

(5.7%) were born in Africa, according to the 2013-2017 American Community Survey.

      73.      Due to the racial demographic characteristics of Mississippi’s immigrant

population, and based on a preliminary review of the voter lists maintained by the State of

Mississippi, Plaintiffs allege that the burdens imposed by the Verify DPS database matching

protocol and proof of citizenship requirements disproportionately impact voter registration

applicants of color and naturalized citizens relative to the overall voter applicant pool in

Mississippi.




                                                17
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 18 of 28




                 Impact and Burden on MIRA, LWVMS and their Members

       74.     The protection of the rights of immigrants and their families in Mississippi is a

fundamental part of Plaintiffs’ missions. Voting is one of the most important rights — and

responsibilities — that citizens have. Thus, helping naturalized citizens and U.S.-born family

members of immigrants to register to vote is crucial to Plaintiffs’ mission.

       75.     MIRA provides additional services to immigrants living in Mississippi, including

assistance with the naturalization process and assistance with access to housing, health care, and

safe working conditions. MIRA’s other organizational activities include legislative advocacy,

public education efforts, and providing legal services to immigrants.

       76.     LWVMS is a leader in Mississippi with respect to registering naturalized citizens

at naturalization ceremonies. LWVMS has changed their voter registration practices at

naturalization ceremonies in light of the proof of citizenship requirement and are in the course of

reaching out to county circuit clerks to develop best practices. LWVMS is engaging in voter

education efforts to make naturalized citizens aware of the proof of citizenship requirement and

the Verify DPS database matching process. LWVMS is encouraging naturalized citizens to

update their driver’s license information so they are not inaccurately flagged as potential non-

citizens by the automated process.

       77.     Helping U.S.-born citizens, including family members of immigrants, to register

to vote is generally a simple process that requires the completion and submission of the voter

registration form. Educating voters about how to comply with the proof of citizenship

requirement and the Verify DPS database matching protocol requires additional resources in the

form of staff, volunteer time, and money. Those resources are allocated to educating naturalized

citizens regarding the additional registration requirements and counseling and assisting them

with respect to how to navigate the potential bureaucratic hurdles. As the population of
                                                 18
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 19 of 28




naturalized citizens grows in Mississippi, Plaintiffs are forced to increasingly divert resources to

combat the burden imposed by Mississippi’s proof-of-citizenship requirement for naturalized

citizens and Verify DPS database matching protocol. Plaintiffs resources are very limited

because the organizations rely primarily on donations and volunteers to conduct their operations.

As such, every hour of staff or volunteer time that is expended to address the proof-of-

citizenship requirement or Verify DPS database matching protocol is being diverted from other

projects, such as its naturalization services and legislative advocacy efforts. Thus, the proof-of-

citizenship and Verify DPS database matching protocol frustrate Plaintiffs’ missions.


   COUNT I: EQUAL PROTECTION – PROOF OF CITIZENSHIP REQUIREMENT
 42 U.S.C. § 1983 – Discrimination Against Naturalized Citizens in Violation of the Equal
    Protection Clause of the Fourteenth Amendment to the United States Constitution

       78.      Plaintiffs incorporate and re-allege each of the foregoing paragraphs as though set

forth fully herein.

       79.      Under 42 U.S.C. § 1983, “[e]very person who, under color of any statute,

ordinance, regulation, custom, or usage, of any State . . . subjects or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the deprivation of

any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the

party injured in an action at law, suit in equity, or other proper proceeding for redress.”

       80.      The Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution provides that no state shall “deny to any person within its jurisdiction the equal

protection of the laws.”

       81.      Mississippi’s voting procedures deny equal protection of the laws to its

naturalized citizens by arbitrarily and unnecessarily creating two classes of voter registration



                                                  19
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 20 of 28




applicants: naturalized citizens, who are subject to a documentary proof-of-citizenship

requirement, and native-born U.S. citizens, who are not subject to any such requirement.

       82.      The documentary proof-of-citizenship requirement singles out naturalized citizens

because it requires that they produce a naturalization certificate or a certified copy before being

permitted to register to vote. This requirement discriminates on the basis of national origin in

violation of the Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution.

       83.      Mississippi’s documentary proof-of-citizenship requirement for naturalized

citizens is not outweighed by, and is not necessary to promote, any substantial or compelling

state interest that cannot be accomplished by other, less restrictive means.

       84.      There is no compelling or even legitimate justification for imposing the extra

burden of a proof of citizenship voter registration requirement on the right to vote of

Mississippi’s naturalized citizens, or for limiting the forms of acceptable documentation to a

naturalization certificate or a certified copy.

       85.      While § 23-15-15 is subject to strict scrutiny, there is no legitimate or even

rational reason why requiring documentary proof of citizenship solely from naturalized citizens

is likely to prevent voting by ineligible non-citizens.

       86.      Mississippi’s documentary proof-of-citizenship requirement is being implemented

under color of the laws of the State of Mississippi.

       87.      Existing provisions of the Mississippi Code and federal law adequately protect the

integrity of elections in Mississippi. See, e.g., Miss. Code Ann. § 97-13-25 (illegal registration is

a crime resulting in imprisonment in a State Penitentiary for up to five years and/or a fine of up

to $5,000), § 23-15-21.



                                                  20
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 21 of 28




       88.      Plaintiffs will continue to suffer the violation of its rights as alleged in this

Complaint absent relief granted by the Court.


         COUNT 2: EQUAL PROTECTION – VERIFY DPS DATABASE MATCH
 42 U.S.C. § 1983 – Discrimination Against Naturalized Citizens in Violation of the Equal
    Protection Clause of the Fourteenth Amendment to the United States Constitution

       89.      Plaintiffs incorporate and re-allege each of the foregoing paragraphs as though set

forth fully herein.

       90.      Under the Equal Protection Clause, discrimination based on naturalized

citizenship and on national origin is presumptively unconstitutional and subject to strict scrutiny.

       91.      The Verify DPS database matching protocol designed by the Mississippi

Secretary of State and implemented by the defendant county officials discriminates against

naturalized citizens because it singles them out as a group for special burdens to register to vote

while categorically excluding U.S.-born citizens from those burdens.

       92.      Defendants require naturalized citizens who obtained a driver’s license before

becoming a U.S. citizen to provide proof of citizenship to vote and navigate the bureaucratic

hurdles associated with being flagged as a non-citizen by the Verify DPS database matching

protocol under the threat of having their registration application denied and losing their right to

vote. This requirement, by design, does not apply to U.S.-born citizens.

       93.      The Secretary of State’s method of using outdated DPS information that

necessarily targets a large number of naturalized citizens but excludes U.S.-born citizens,

without taking any meaningful steps to ensure that naturalized citizens will not be subjected to

the erroneous denial of the right to vote, the Verify DPS database matching protocol creates a

classification that discriminates against naturalized citizens.



                                                   21
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 22 of 28




          94.    By using inaccurate information from the DPS database indicating that, at best,

applicants were not U.S. citizens at some point in the past, Defendants are making a

classification on the basis of national origin.

          95.    The classification established by the Verify DPS database matching protocol is

neither justified by nor narrowly tailored to promote a substantial or compelling state interest.

          96.    Through the Verify DPS database matching protocol, Defendants unlawfully

discriminate against naturalized citizens with respect to the fundamental right to vote on the

basis of national origin, treating foreign-born U.S. citizens differently from those born within the

United States.


  COUNT 3: BURDEN ON THE FUNDAMENTAL RIGHT TO VOTE – VERIFY DPS
   42 U.S.C. § 1983 – Violation of the First Amendment and the Due Process and Equal
Protection Clauses of the Fourteenth Amendment to the U.S. Constitution as to All Citizens

          97.    Plaintiffs incorporate and re-allege each of the foregoing paragraphs as though set

forth fully herein.

          98.    The First and Fourteenth Amendments of the United States Constitution protect

the right to vote as a fundamental right. The First Amendment’s guarantees of freedom of

speech and association protect all citizens’ right to vote and to participate in the political process.

The right to vote is a fundamental constitutional right also protected by both the due process

clause and equal protection clause of the Fourteenth Amendment. See, e.g., Harper v. Va. State

Bd. of Elections, 383 U.S. 663, 670 (1966); Anderson v. Celebrezze, 460 U.S. 780, 786-87 & n.7

(1983).

          99.    The Verify DPS database matching protocol prevents many eligible applicants

from registering to vote by inaccurately identifying them as non-citizens due to outdated or

inaccurate information contained in the driver’s license database or due to other flaws with the

                                                  22
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 23 of 28




process. By systematically denying eligible applicants the opportunity to register to vote through

no fault of their own, the matching process imposes a severe burden on the fundamental right to

vote.

        100. The Verify DPS database matching protocol imposes substantial burdens on

citizens’ right to vote, in particular naturalized citizens who did not know they would be flagged

as a non-citizen if they registered to vote before updating their driver’s license information. The

impact on naturalized citizens requires Plaintiff organizations to divert resources in an attempt to

educate naturalized citizens about the process and prevent voter registration applicants from

getting ensnared by the process and from being disenfranchised.

        101. The Verify DPS database matching protocol also imposes substantial burdens on

citizens of color, who are disproportionately denied the opportunity to register as a result of

application of the matching process. The impact on citizens of color requires Plaintiff

organizations to divert resources in an attempt to educate citizens of color about the process and

prevent voter registration applicants from getting ensnared by the process and from being

disenfranchised.

        102. The burdens of this protocol are substantial and cannot pass muster even under the

Anderson-Burdick balancing test which weighs the severity of the burden on the right to vote

against the state’s interest in imposing the burden. See Burdick v. Takushi, 504 U.S. 428, 434

(1992); Anderson, 460 U.S. at 789.

        103. There is no sufficient state interest justifying the protocol that was not already

adequately protected by existing laws and election procedures.

        104. Further, Plaintiffs are without an adequate remedy at law. Unless the Court

enjoins the Defendants from maintaining and applying his unlawful voter registration



                                                 23
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 24 of 28




verification protocol, Plaintiffs will continue to suffer the immediate and irreparable harm

described herein.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully pray that the Court:

       1.      Enter judgment in favor of Plaintiffs and against the Secretary and the Circuit

Clerks of Harrison, Hinds, Jackson, Jones, Leake, and Scott Counties on the claims for relief as

alleged in this Complaint;

       2.      Enter a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202 declaring

that Mississippi’s documentary proof-of-citizenship requirement for naturalized citizens as

codified in § 23-15-15 of the Mississippi Code and the Verify DPS database matching protocol

as codified in § 23-15-47 violate the Equal Protection Clause of the Fourteenth Amendment to

the United States Constitution and that the Verify DPS database matching protocol violates the

First Amendment and the Due Process Cause of the Fourteenth Amendment.

       3.      Grant Plaintiffs preliminary and/or permanent injunctive relief by enjoining the

enforcement of Mississippi’s proof-of-citizenship requirement as codified in § 23-15-15 of the

Mississippi Code and the Verify DPS database matching protocol as codified in § 23-15-47;

       4.      Grant Plaintiffs preliminary and/or permanent injunctive relief by ordering the

Defendants and their employees, agents, officers, servants, and successors to undertake the

following remedial actions:

               a.      Enjoin Defendants from requiring documentary proof of citizenship from

       naturalized citizens (i.e., they must accept the same affirmation of citizenship, under

       penalty of perjury, provided by naturalized citizens who are seeking to register to vote as

       for all other voters);



                                                 24
Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 25 of 28




        b.      Enjoin Defendants from using the Verify DPS database matching protocol

 to (1) reject voter registration applications due to a failure to remedy the mismatch or

 discrepancy in the DPS data within twenty five days of the issuance of a notification or

 (2) to mandatorily or presumptively deny voter registration or reject ballots completed by

 otherwise eligible applicants flagged by the matching process (absent independent proof

 from a source other than the DPS database that the applicant is not a U.S. citizen);

        c.      Update the Secretary’s website, election guide, manuals, guidance, rules,

 regulations, educational materials, and policies to confirm that naturalized citizens may

 register to vote using the same affirmation of citizenship, under penalty of perjury, that

 all other voters are required to provide under state law, and that the Verify DPS database

 matching protocol cannot be used to mandatorily or presumptively deny voter registration

 to applicants flagged by the matching process, and to issue guidance to county election

 officials that they should update their respective websites, election guides, manuals,

 guidances, educational materials, and policies accordingly.

        d.      Conduct regular trainings for relevant staff at circuit clerk offices and

 other election officials on registration requirements for naturalized citizens and for how

 they can verify the citizenship of voter registration applicants, including that naturalized

 citizens may register to vote using the same affirmation of citizenship, under penalty of

 perjury, that all other voters are required to provide under state law and that voter

 registration should not be denied absent independent proof outside of the DPS database

 that the applicant is not a U.S. citizen, and take affirmative steps to evaluate and ensure

 staff are providing voters with correct information;

        e.      Educate Mississippians that naturalized citizens may register to vote using

 the same affirmation of citizenship, under penalty of perjury, that all other voters are
                                           25
     Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 26 of 28




         required to provide under state law, including, but not limited to, a press release to the

         media, the distribution of print notices to all organizations that provide services to

         naturalized citizens, and posting a notice on the Secretary of State’s website;

                f.      Take steps (e.g., an audit) to evaluate and ensure that staff at county circuit

         clerks’ offices are providing naturalized citizens with the correct information about the

         procedures under which they may register to vote;

                g.      Undertake all necessary steps to ensure that naturalized citizens in

         Mississippi may register to vote using the same affirmation of citizenship, under penalty

         of perjury, that all other voters are required to provide under state law, including but not

         limited to any necessary changes to the statewide voter registration database;

                h.      Require the Secretary to transmit any Order of this Court granting

         preliminary or final injunctive relief to county boards of elections;

                i.      Require the Secretary to take all steps permitted by law to allow and

         encourage voter registration groups to conduct voter registration at naturalization

         ceremonies attended by Mississippi residents who are obtaining United States citizenship;

         5.     Order that the Defendants and their employees, agents, servants and successors

maintain, preserve, and not destroy until after December 31, 2028, any and all records relating to

implementation of § 23-15-15 of the Mississippi Code and the Verify DPS database matching

protocol.

         6.     Order that the Court shall retain jurisdiction over Defendants and their successors

for such period of time as may be appropriate to ensure compliance with relief ordered by this

Court;

         7.     Award Plaintiffs their reasonable attorneys’ fees and costs pursuant to statute; and

         8.     Grant Plaintiffs such other and further relief as may be just and equitable.
                                                   26
    Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 27 of 28




Dated: October 23, 2020                         Respectfully submitted,

                                                /s/ John Powers______

 Reilly Morse (MS Bar No. 3938)                  Ezra D. Rosenberg
 Mississippi Center for Justice                  John Powers*
 P.O. Box 1023                                   Lawyers’ Committee for Civil Rights
 Jackson, MS 39205-1023                            Under Law
 Phone: (601) 352-2269                           1500 K Street NW, Suite 900
 borlansky@mscenterforjustice.org                Washington, D.C. 20005
                                                 Phone: (202) 662-8600
/s/ Robert B. McDuff______                       Fax: (202) 783-0857
Robert B. McDuff (MS Bar No. 2532)               erosenberg@lawyerscommittee.org
Mississippi Center for Justice                   jpowers@lawyerscommittee.org
767 North Congress Street
Jackson, MS 39202
Phone: (601) 969-0802
rbm@mcdufflaw.com


                                    Attorneys for Plaintiffs


* Admitted pro hac vice




                                               27
   Case 3:19-cv-00831-CWR-FKB Document 28 Filed 10/23/20 Page 28 of 28




                                CERTIFICATE OF SERVICE

       I certify that on October 23, 2020, I filed a copy of the above First Amended Complaint

with the Court’s electronic filing system, which will send notice to all counsel of record.


                                            ___/s/ John Powers______________________
                                            Lawyers’ Committee for Civil Rights
                                              Under Law
                                            1500 K Street NW, Suite 900
                                            Washington, D.C. 20005




                                                28
